Title: To George Washington from Major General Nathanael Greene, 9 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir.
						Camp Precaness July 9th 1780.
					
					Inclosed I send your Excellency a letter from Colo. Hay covering some conditions proposed by the Ship-carpenters at Fish Kill on which to engage in the Continental service. I have had the letter by me some days and have defered giving an answer untill things were in such a train as to enable me to judge whether we should stand in need of

their services or not. But this being settled in your Excellency’s verbal instructions yesterday, to make all the preparations in my power with a view to an important expedition; I beg your directions respecting these Carpenters.
					It is high time an answer was transmitted, as it is more than probable they will all seek other employ. I am with great respect Your Excellencys Most Obedt Humble Servant.
					
						Nath. Greene Q.M.G.
					
					
						P.S. Be pleased to return the papers with your Excellency’s instructions on the subject.
					
				